Citation Nr: 0827398	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of veteran's 
death. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had period of active duty service totaling over 
20 years ending in April 1972.  He died in July 1998.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the VA.  A Board video conference 
hearing was held in May 2006.  The Board previously remanded 
this case in September 2006.

As previously noted in the September 2006 remand, based on 
review of the record, the appellant appears to be setting 
forth a claim for non-service connected death pension 
benefits.  It is not clear what action may have been 
accomplished with regard to the pension claim, and this 
matter is hereby referred to the RO for any necessary action.  


FINDINGS OF FACT

1.  The veteran died in July 1998.  A death certificate lists 
the immediate cause of death as recurrent aspiration 
pneumonia, which was due to or as a consequence of an old 
massive brain stem hemorrhage with quadriplegia.   

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).

In the instant case, the record shows that in March 2006 and 
September 2006 VCAA letters, the appellant was informed of 
the information and evidence necessary to substantiate her 
claim, specifically including an explanation of the evidence 
and information required to substantiate the issue of DIC as 
required by Hupp.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the veteran was not service-connected for 
any disabilities at the time of his death.  Thus, the first 
two elements given in Hupp are not applicable in the instant 
claim. 

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notices after the initial March 2003 rating decision.  
Nevertheless, the deficiency in the timing of the notices was 
remedied by readjudication of the issue on appeal in an April 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of cause of the veteran's death, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, the September 2006 VCAA 
letter notified the appellant of the types of evidence 
necessary to establish an effective date.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and post service treatment records.  
Moreover, as discussed in more detail below, the RO attempted 
to obtain the medical records from Fort Carson Army Medical 
Center from 1972 to 1975; however, these records were 
unavailable.  The Board finds that the RO complied with the 
Board's September 2006 remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).
The Board concludes that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.  

Further, a nexus opinion is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards set forth in McLendon 
are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to ask a medical expert to review the record 
because any medical opinion could not provide competent 
evidence of the manifestation of the disabilities that caused 
the veteran's death in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until January 1983, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R. § 3.102 (2007) (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion is 
not necessary with regard to the question of etiology.  The 
service medical records do not reflect a diagnosis of the 
disabilities that caused the veteran's death.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence linking the veteran's death to 
service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for cause of the 
veteran's death.  Specifically, it appears that the 
appellant's contention is that her husband's stroke, which 
lead to his death, was due to hypertension that manifested in 
service.  In a claim of service connection for the cause of 
the veteran's death, evidence must be presented that links 
the fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R.  §§ 3.303, 3.312.  
Evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  A service-connected disability is the principal cause 
of death when that disability, either singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death must be causally connected to 
death and must have substantially or materially contributed 
to death; combined to cause death; or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain hemorrhage and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In January 1983, the veteran suffered from a brain stem 
hemorrhage with quadriplegia.  The veteran died in July 1998.  
The death certificate lists the cause of death as recurrent 
aspiration pneumonia due to or as a consequence of old brain 
stem hemorrhage with quadriplegia.  

Service treatment records are silent with respect to any of 
the disabilities that caused the veteran's death.  Further, 
there was no evidence of high blood pressure or a diagnosis 
of hypertension in service.   Significantly, a December 1971 
retirement service examination showed that the veteran's 
heart and vascular system were evaluated as clinically 
normal.  Blood pressure was recorded as 120/76, and an 
electrocardiogram was within normal limits.  Further, in his 
attached medical history, the veteran expressly denied high 
or low blood pressure, heart trouble, palpation or pounding 
of the heart and pain and pressure in the chest.  

The first post service medical evidence of record is a 
January 1983 treatment record, which indicated that the 
veteran had a stroke.  The record noted that the only 
medication or prior problem was a finding of hypertension at 
the veteran's place of work two months ago.  It appears that 
the assessment was right cerebral cerebrovascular accident 
and history of hypertension.  A January 1983 through February 
1983 hospital report showed that the final diagnosis was 
basilar artery cerebrovascular accident with resultant 
quadriplegia.  A November 1983 medical record from Colorado 
State Veterans Nursing Home also showed a final diagnosis of 
cerebrovascular accident basilar artery with quadriplegia; 
permanent tracheostomy; nasogastric feeding tube.  Subsequent 
hospital records dated from February 1985 to July 1998 from 
Fort Lyon VA Medical Center showed that the veteran had 
quadriplegia secondary to intracranial hemorrhage and 
recurrent aspiration pneumonia as well as other upper 
respiratory infections.  A March 1985 record showed a history 
of mild hypertension.  Significantly, a September 1985 record 
showed that the veteran was in good health till January 1983 
when there was a sudden onset of left-sided weakness 
including the face and poor hearing and vision, also weakness 
of the right side extremities, and later weakness of the left 
extremities.  Nevertheless, importantly, the medical evidence 
of record is silent with respect to any findings that the 
cause of the veteran's death was related to his active duty 
service.  

The Board notes that a May 1995 rating decision denied 
service connection for cerebrovascular accident on a direct 
basis as well as due to exposure to herbicides.  

As noted in the Board's prior remand, the appellant's 
November 2002 claim stated that Fort Carson Army Medical 
Center treated the veteran from 1972 until 1975 and that 
these records supported her claim.  The appellant also 
testified at the May 2006 hearing that the veteran's high 
blood pressure, which he had while in the military, resulted 
in the veteran's stroke.  She further indicated that there 
were medical records from Fort Carson concerning treatment of 
the veteran's hypertension from 1972.  

In September 2006, the Board remanded the issue and directed 
the RO to take appropriate action to request copies of all 
treatment records from Fort Carson from 1972 to 1975.  The RO 
requested these records in September 2006 to which the 
Department of the Army responded in October 2006 that the 
veteran never had medical records at the Fort Carson 
facility.  As the Social Security number was incomplete on 
the first request, a subsequent request was sent; however, 
again, the Department of Amy responded that the veteran never 
had medical records at this facility.  The RO also requested 
these records from the National Personnel Records Center 
(NPRC).  In July 2007, the NPRC responded that the veteran's 
medical records were sent to the RO in April 1986, and the 
additional medical records on file were not in the requested 
time frame.  In sum, it does not appear that any medical 
records from Fort Carson from 1972 to 1975 are available. 

After a thorough review of the medical evidence, the Board 
must conclude that service connection is not warranted for 
the veteran's cause of death.  Service records showed that 
the veteran served in Vietnam during the applicable time 
period and is therefore presumed to have been exposed to 
herbicide agents.  38 U.S.C.A. § 1116(f).  However, 
significantly, the Board observes that cerebrovascular 
accident is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e) as presumed due to exposure to 
herbicides.  In that regard, the Board notes that the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Moreover, there is no medical evidence of record showing that 
the disabilities that caused the death of the veteran were 
directly related to exposure to herbicides. 

Further, the Board must conclude that service connection is 
not warranted for the veteran's death under another theory of 
entitlement.  There is no medical evidence in service 
documenting any of the disabilities that caused the veteran's 
death or evidence of a brain hemorrhage within one year of 
retirement so the service incurrence of a brain hemorrhage 
cannot be presumed.  Further, there is no competent medical 
evidence linking the disabilities to service.  Importantly, 
there is no evidence of hypertension in service or within one 
year of service so the service incurrence of hypertension 
cannot be presumed.  The first post service medical evidence 
of hypertension is a note in January 1983 indicating a 
diagnosis two months prior.  

The Board recognizes the statements from the appellant 
indicating that the veteran's death is related to service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).   In other words, the 
appellant is competent to describe how the veteran looked and 
behaved since his discharge from service.  However, as a lay 
witness, she has not demonstrated that she has the medical 
expertise required to determine whether the veteran's death 
was related to service.  While the appellant's contentions 
have been carefully considered, these contentions are 
outweighed by the lack medical evidence of record to support 
her claim.

In conclusion, a preponderance of the evidence is against the 
appellant's claim for the cause of veteran's death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


